


Loan No. RI0910T01A


REVOLVING TERM LOAN SUPPLEMENT


THIS SUPPLEMENT to the Master Loan Agreement dated July 21, 2010 (the "MLA"), is
entered into as of December 28, 2012 between FARM CREDIT SERVICES OF AMERICA,
FLCA ("Lead Lender") and GOLDEN GRAIN ENERGY, LLC, Mason City, Iowa (the
"Company"), and amends and restates the Supplement dated July 21, 2010 and
numbered RI0910T01.


SECTION 1. The Revolving Term Loan Commitment. On the terms and conditions set
forth in the MLA and this Supplement, Agent agrees to make loans to the Company
from the date hereof, up to and including February 1, 2019, in an aggregate
principal amount not to exceed, at any one time outstanding, $30,000,000.00 less
the amounts scheduled to be repaid during the period set forth below in Section
5 (the "Commitment"). Within the limits of the Commitment, the Company may
borrow, repay, and reborrow.


The Company may, in its sole discretion, elect to permanently reduce the amount
of the Commitment by giving Agent (as that term is defined in the MLA) ten (10)
days prior written notice. Said election shall be made only if the Company is
not in default at the time of the election and will remain in compliance with
all financial covenants after such reduction. Any such reduction shall be
treated as an early, voluntary reduction of the Commitment amount and shall not
delay or reduce the amount of any scheduled Commitment reduction under Section 5
hereof (which reductions shall continue in the increments and on the dates
determined in accordance with Section 5), but rather shall result in an earlier
expiration of the Commitment and final maturity of the loans.


SECTION 2. Purpose. The purpose of the Commitment is to provide working capital
to the Compan.


SECTION 3. Term. Intentionally Omitted.


SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:


(A) One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on "Eurocurrency Liabilities" [as hereinafter
defined] for banks subject to "FRB Regulation D" [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times to
3.15% above the rate quoted by the British Bankers Association (the "BBA") at
11:00 a.m. London time for the offering of one (1)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA's
official website on the first "U,S. Banking Day" (as hereinafter defined) in
each week, with such rate to change weekly on such day. The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first "U.S. Banking Day" of each succeeding week, and
each change in the rate shall be applicable to all balances subject to this
option. Information about the then-current rate shall be made available upon
telephonic request. For purposes hereof: (1) "U.S. Banking Day" shall mean a day
on which Agent is open for business and banks are open for business in New York,
New York; (2) "Eurocurrency Liabilities" shall have the meaning as set forth in
"FRB Regulation D"; and (3) "FRB Regulation D" shall mean Regulation D as
promulgated by the Board of Governors of the Federal Reserve System, 12 CFR Part
204, as amended.


(B)    Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 clays; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
ten.


(C)    LIBOR. At a fixed rate per annum equal to "LIBOR" (as hereinafter
defined) plus 3.15%. Under this option: (1) rates may be fixed for "Interest
Periods" (as hereinafter defined) of 1, 2, 3, 6, 9, or 12 months as selected by
the Company; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; (3) the maximum number of fixes in place at any one time shall be ten;
and (4) rates may only be fixed on a "Banking Day" (as hereinafter




--------------------------------------------------------------------------------




Revolving Term Loan Supplement RI0910T01A                                 -2-
GOLDEN GRAIN ENERGY, LLC
Mason City, Iowa




defined) on three Banking Days' prior written notice. For purposes hereof: (a)
"LIBOR" shall mean the rate (rounded upward to the nearest sixteenth and
adjusted for reserves required on "Eurocurrency Liabilities" [as hereinafter
defined] for banks subject to "FRB Regulation D" [as herein defined] or required
by any other federal law or regulation) quoted by the British Bankers
Association (the "BBA") at 11:00 a.m. London time two Banking Days before the
commencement of the Interest Period for the offering of U.S. dollar deposits in
the London interbank market for the Interest Period designated by the Company;
as published by Bloomberg or another major information vendor listed on BBA's
official website; (b) "Banking Day" shall mean a day on which Agent is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (c) "Interest Period" shall mean a period commencing on the date this
option is to take effect and ending on the numerically corresponding day in the
next calendar month or the month that is 2, 3, 6, 9, or 12 months thereafter, as
the case may be; provided, however, that: (i) in the event such ending day is
not a Banking Day, such period shall be extended to the next Banking Day unless
such next Banking Day falls in the next calendar month, in which case it shall
end on the preceding Banking Day; and (ii) if there is no numerically
corresponding day in the month, then such period shall end on the last Banking
Day in the relevant month; (d) "Eurocurrency Liabilities" shall have meaning as
set forth in "FRB Regulation D"; and (e) "FRB Regulation D" shall mean
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.


The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company's local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent's request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent's option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.


SECTION 5.    Promissory Note. The Company promises to repay on the dates set
forth below, the outstanding principal, if any, that is in excess of the listed
amounts:






























--------------------------------------------------------------------------------




Revolving Term Loan Supplement RI0910T01A                                 -3-
GOLDEN GRAIN ENERGY, LLC
Mason City, Iowa




Payment Date
 
Reducing Commitment Amount


August 1, 2013
 
$
27,500,000.00


February 1, 2014
 
$
25,000,000.00


August 1, 2014
 
$
22,500,000.00


February 1, 2015
 
$
20,000,000.00


August 1, 2015
 
$
17,500,000.00


February 1, 2016
 
$
15,000,000.00


August 1, 2016
 
$
12,500,000.00


February 1, 2017
 
$
10,000,000.00


August 1, 2017
 
$
7,500,000.00


February 1, 2018
 
$
5,000,000.00


August 1, 2018
 
$
2,500,000.00





followed by a final installment in an amount equal to the remaining unpaid
principal balance of the loans on February 1, 2019. If any installment due date
is not a day on which Agent is open for business, then such payment shall be
made on the next day on which Agent is open for business. In addition to the
above, the Company promises to pay interest on the unpaid principal balance
hereof at the times and in accordance with the provisions set forth in Section 4
hereof. This note replaces and supersedes, but does not constitute payment of
the indebtedness evidenced by, the promissory note set forth in the Supplement
being amended and restated hereby.


SECTION 6. Security. The Company's obligations hereunder and, to the extent
related hereto, under the MLA, including without limitation any future advances
under any existing mortgage or deed of trust, shall be secured as provided in
the Security Section of the MLA.


SECTION 7. Amendment Fee. In consideration of the amendment, the Company agrees
to pay to CoBank on the execution hereof a fee in the amount of $22,500.00.


SECTION 8. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.60% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.


IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


FARM CREDIT SERVICES OF AMERICA, FLCA
 
GOLDEN GRAIN ENERGY, LLC
 
 
 
By: /s/ Katheryn Frahm
 
By: /s/ Walter Wendland
 
 
 
Title: VP Commercial Lender
 
Title: President and CEO





